978 F.2d 1258
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny Joe DENNISON, An American Seaman, Plaintiff-Appellee,v.M/G TRANSPORT SERVICE, INC.,;  M/V William N. Liggett,Defendants-Appellant.
No. 92-3866.
United States Court of Appeals, Sixth Circuit.
Oct. 27, 1992.

Before SILER and BATCHELDER, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
The defendants appeal a judgment entered on a jury verdict in favor of plaintiff in this diversity personal injury action.   A partial judgment for plaintiff was entered by the district court on July 24, 1992.   In the order accompanying the judgment, the district court states "this court certifies that there is no just cause to delay the entry of partial final judgment in the amount of $197,594.10 pursuant to Federal Rule of Civil Procedure 54(b)."   The order also directs the parties to show cause within ten days as to whether a judgment should be entered on the jury verdict in favor of the plaintiff on a maintenance claim.


2
A judgment which disposes of fewer than all claims or parties is immediately appealable if it is certified as final pursuant to Fed.R.Civ.P. 54(b).   However, certification is entitled to little deference where there is no analysis of the relevant factors.   Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155 (6th Cir.1988);   Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).   On review of the judgment in this case, we cannot determine that this is the "infrequent harsh case" in which certification of a partial judgment as final is appropriate.   Knafel, 850 F.2d at 1159.


3
Therefore, it is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction, without prejudice to the right of any party to perfect a timely appeal upon the district court's entry of final judgment in this case.